Conley Byrd, Justice, dissenting. To me the case of Hampton v. Arkansas State Game & Fish Commission, 218 Ark. 757, 238 S.W. 2d 950 (1951), was overruled by State Game & Fish Commission v. Hornaday, 219 Ark. 184, 242 S.W. 2d 342 (1951). If the Game and Fish Commission can use the power of eminent domain to make a lake for fishermen to fish, I fail to understand the logic that prevents the Commission from using the same power of eminent domain to provide a lake for duck hunters to hunt. Amendment 35 to the Arkansas Constitution does not make the distinction. For the reasons stated, I respectfully dissent. George Rose Smith, J., joins in this dissent.